Citation Nr: 0409395	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  98-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
thumb injury.

The issue of whether the veteran's enrollment in a vocational 
rehabilitation program under Chapter 31 properly discontinued 
is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active service from January 1961 to January 
1964 and from July 1964 to November 1970.  

In an August 2000 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
denied veteran's claim for service connection for residuals 
of a right thumb injury.  The RO denied the claim as not well 
grounded.  In a February 2001 remand decision the Board of 
Veterans' Appeals (Board) referred this issue to the RO for 
adjudication on a de novo basis in light of the Veterans 
Claims Assistance Act of 2000 (VCAA), which law eliminated 
the concept of a well-grounded claim.  Subsequently, veteran 
relocated and the case is currently before the Board from the 
VA RO in Houston, Texas.  


FINDING OF FACT

The competent and probative medical evidence of record does 
not establish a medical nexus relationship between veteran's 
right thumb degenerative joint disease and any incident or 
event of active service or as proximately due to or the 
result of his service-connected right knee disability or his 
low back disability.  


CONCLUSION OF LAW

Degenerative joint disease of the right thumb was not 
incurred or aggravated during veteran's active military 
service, or secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In January 2001 the RO requested veteran to submit evidence 
in support of his claim for service connection.  His February 
2001 response was not relevant to the request for evidence in 
support of his claim.  

In May 2001 the RO notified veteran of the passage of the 
VCAA.  The RO notified veteran of the evidence and 
information necessary to substantiate his claim for service 
connection.  The RO advised veteran of VA's responsibilities 
in developing the record.  The RO notified veteran that it 
would obtain all relevant evidence in the custody of a 
federal department or agency.  The RO also advised veteran to 
identify any other evidence not already of record pertaining 
to the issue currently on appeal and it would obtain such 
evidence.  

In doing so, VA satisfied the VCAA requirement that VA notify 
veteran as to which evidence was to be provided by him, and 
which would be provided by VA; the RO advised him that it 
would obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the May 2001 notification letter the RO advised veteran to 
send in additional information or evidence in support of his 
claim within 60 days from the date of the letter.  The RO 
further advised the veteran that if no information and 
evidence had been received within that time, his claim would 
be decided based only on the evidence the RO had previously 
received and any VA examinations or medical opinions of 
record.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, P.L. 108- 183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § ____) (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.  

In the June 2001 rating decision, the October 2001 statement 
of the case, and the October 2001 supplemental statement of 
the case, the RO notified veteran the reason why he was not 
entitled to service connection.  The statement of the case 
fully provided the laws and regulations pertaining to 
entitlement to the benefit sought, and it included a detailed 
explanation as to why he had no entitlement to service 
connection under the applicable laws and regulations based on 
the evidence provided at that time.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the claim for service connection.  In addition, 
for the reasons set out below the VA has no further duty to 
assist veteran and the claim will be decided based on the 
evidence already of record.  

In a May 2001 Report of Contact, which is dated on the same 
day the RO issued the VCAA notification letter, the RO 
explained the provisions of the VCAA to the veteran and 
advised him that he would be scheduled for a VA examination.  
The veteran stated he had no further evidence to submit and 
he insisted that he would not attend a VA examination.  The 
RO notified him that failure to report for the examination 
without good cause could be detrimental to his claim and the 
case would be decided based on the evidence of record.  The 
evidence shows veteran failed to report for a VA compensation 
examination scheduled on May 17, 2001.  

In his July 2001 notice of disagreement, veteran requested a 
VA compensation examination only if he were provided security 
while at the VA Medical Center.  The RO notified him in 
August 2001 that he would be scheduled for a VA examination 
and that there was adequate security at the facility.  In an 
August 2001 Report of Contact, veteran notified the RO that 
he would not report for the VA compensation examination 
scheduled on September 1, 2001 because he feared for his 
life.  The evidence shows veteran failed to report for the VA 
compensation examination scheduled in September 2001.  

The regulations provide that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or reexamination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (2003).  

In this case, VA determined that the claim for service 
connection could not be established without a medical nexus 
opinion from a competent medical examiner.  The veteran twice 
failed to report for scheduled VA examinations.  He has not 
provided good cause for his failure to report for a VA 
examination.  In fact, he has explicitly refused to attend 
such examination.  Since the examination had been scheduled 
in conjunction with an original compensation claim, there is 
no further duty to assist and the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655.  

The VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  He has expressed his unwillingness to 
report for a VA examination and there is no indication that 
he would now report for a VA examination if one were 
scheduled.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Therefore, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

When there is aggravation of a nonservice-connected condition 
which is proximately due to or the result of service-
connected disease or injury, the claimant will be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  
Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

Analysis

The veteran seeks service connection for residuals of a right 
thumb injury.  He does not contend that his current 
disability is due to disease or injury incurred during active 
service.  Rather, he specifically contends that he fractured 
his right thumb in a fall when his service-connected right 
knee gave out and he tried to break his fall.  He argues that 
since this injury is proximately due to his service-connected 
disability, he should also be service-connected for residuals 
of his right thumb injury.  

Although the service medical records show veteran sustained 
right hand and wrist injuries during active service, they do 
not show that he sustained a right thumb fracture or a 
chronic disease involving the right thumb at that time.  He 
injured his right wrist in September 1961 while playing 
football; however, x-ray examination failed to show any 
evidence of bony or soft tissue abnormality.  The veteran 
injured his right hand playing softball in June 1963.  An 
examination disclosed a bruised right forearm and right hand 
swelling, but x-ray examination of the hand was completely 
negative.  The veteran injured his right hand in September 
1963.  An examination showed swelling and tenderness.  X-ray 
examination again showed no fracture.  The impression was 
contusion.  The November 1963 separation medical examination 
report shows that examination of the upper extremities and 
musculoskeletal system was normal at that time.  In the 
report of medical history veteran denied a history of 
pertinent symptoms.  

While the service medical records do establish that veteran 
injured his right hand and wrist injuries during active 
service, they do not show he sustained a right thumb fracture 
at that time or that he had been diagnosed with a chronic 
disease of the right thumb such as degenerative joint disease 
at that time.  These records do not reveal a chronic disease 
shown as such in service.  38 C.F.R. § 3.303(b).  

The evidence also does not show a diagnosis of right thumb 
arthritis during the initial post-service year.  Therefore, a 
presumption in favor of service connection is not for 
application in this case.  38 C.F.R. §§ 3.307, 3.309.  

The initial medical evidence showing degenerative joint 
disease of the right thumb is dated many years after 
separation from active service.  During August 1999 VA 
outpatient treatment, the veteran stated that he thought he 
had fractured his right thumb in a fall four months earlier 
when his right knee gave out.  He also stated that he had 
previously injured his thumb and thought that also resulted 
in a fracture.  
X-ray examination of the right thumb was negative for the 
claimed two previous fractures.  Physical examination one 
week later showed obvious joint deformity of the right thumb 
and tenderness to palpation and forced motion.    

A June 2000 private x-ray examination report of the right 
thumb showed degenerative changes within the first metacarpo-
carpal articulations and less pronounced degenerative changes 
within the interphalangeal joint.  The private medical 
records show veteran complained of right thumb pain in 
January 2001.  The impression was degenerative joint disease 
of the right thumb.  

As noted above, the veteran contends that he fractured his 
right thumb when his service-connected right knee gave out 
and he tried to break his fall.  The post-service medical 
evidence does not contain a medical nexus opinion that 
relates the current right thumb degenerative joint disease to 
right upper extremity injuries during active service or as 
secondary to a post-service thumb fracture sustained as a 
result of his service-connected right knee disability.  

The determinative issue in this case regarding causation is 
medical in nature and requires competent medical evidence.  
The statements of veteran that relate his current right thumb 
disorder as secondary to a fall sustained as a result of his 
service-connected disability do not constitute competent 
evidence to substantiate the claim because he is not 
qualified to render an opinion as to causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For these reasons, the Board finds that the competent and 
probative medical evidence of record does not establish a 
medical nexus relationship between veteran's right thumb 
degenerative joint disease and any incident or event of 
active service or as proximately due to or the result of his 
service-connected right knee disability or his low back 
disability.  

The evidence is not evenly balanced in this case and the 
Board concludes that degenerative joint disease of the right 
thumb was not incurred or aggravated during veteran's active 
military service, or secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2003).


ORDER

Service connection for residuals of a right thumb injury is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



